DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: The spacing of the lines of the specification is such as to make reading difficult. New application papers with lines 1 1/2 or double spaced (see 37 CFR 1.52(b)(2)) on good quality paper are required.  Appropriate correction is required.

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of legal phraseology within the language of the abstract and the spacing of the lines.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 2-3, 6-7, 9-17, 19-25, and 27-28 objected to because of the following informalities:  
Regarding Claims 2-3, 6-7, 9-17, 19-25, and 27-28, the claims state “A device” which is further stated in Claim 1.  It is unclear if the limitation is a double inclusion or if the limitation is different to the limitation referenced in claim 1.  For purposed of examination, examiner interprets “a device” in claims 2-3, 6-7, 9-17, 19-25, and 27-28  as the same as “a device” in claim 1.  
Regarding Claim 16, the claim states a minor spelling error “favours”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 6 sites the limitation “an averaging module” but the specifications and drawings fail to describe or properly disclose the averaging module.  It is unclear to examiner if an averaging module consists of independent hardware or if an averaging module is part of the processor.  For purpose of examination, examiner interprets “an averaging module” as part of the processor that is capable of doing averaging calculations.  Claim 7 is rejected due to being dependent upon a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 6-7, 9-17, 19-25, 27-29, and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "A brushing area" in both lines 15 &16.  It is unclear to the examiner if the limitation is a double inclusion or if the limitation in line 16 is different to the limitation stated in line 15.  For purpose of examination, the examiner interprets the limitation “a brushing area” in line 16 as the same as “a brushing area” in line 15.  There is insufficient antecedent basis for this limitation in the claim.
The term “vigorously” is not clearly defined by claim 7, the specifications fail to explicitly discloses the limitations for the meaning of “vigorously”.  It is unclear to the examiner if the term vigorously means pressure applied or speed or both.  For purpose of examination, examiner interprets “vigorously” as both pressure and speed.
Claim 11 and 12 recites the limitation "the regions" but is not positively claimed in preceding claims. There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites the limitation "A brushing area" in both lines 12 & 13.  It is unclear to the examiner if the limitation is a double inclusion or if the limitation in line 13 is different to the limitation stated in line 12.  For purpose of examination, the examiner interprets the limitation “a brushing area” in line 13 as the same as “a brushing area” in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-3, 6, 9-10, 13-17, 19-25, and 27-28 are rejected due to being dependent upon a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 6-7, 11-17, 19-25, 27-29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Jeanne (2018/0160796) and Serval (2016/0143718).
Regarding Claim 1, Jeanne teaches A device configured to provide an indication of brushing activity of a toothbrush (Ref. 10, Fig. 1A, [0036]), the device comprising: 
an accelerometer (Ref. 32, Fig. 1A, [0039]) configured to produce acceleration data from motion of the toothbrush ([0039]); 
a low pass filter [0040] configured to filter the acceleration data to produce gravitational components ([0040] describes pre-processing to remove any effects of gravity); 
a high pass filter configured to filter the acceleration data to produce linear acceleration components ([0040] describes a high pass filter to remove the noise of the accelerometer’s motion); 
a processor (Ref. 102, Fig. 1B, [0042])
a feedback module (Ref. 110, Fig. 2, [0046]) configured to provide  feedback to a user based on the determination of brushing area, thereby providing an indication of brushing activity ([0049], Fig. 2).  
Jeanne teaches a processer to take the data from an accelerometer and from processing the data to provide feedback, but Jeanne fails to explicitly teach projecting the gravitational components and linear acceleration into an n-dimensional space, perform a clustering process, determine a brushing area.  Serval teaches a toothbrush coaching system with processors and an accelerometer for reading data and can be considered analogous art because it is within the same field of endeavor.  Serval further teaches a processor configured to project the gravitational components and the linear acceleration components into an n-dimensional space ([0085-0089] teaches the analyzation of different data and organization of different data), where n>2; perform a clustering process on the projections of gravitational components and linear acceleration components into n-dimensional space to produce clustering results ([0088] describes how the data vectors are clustered from the data taken from a toothbrush), the clustering results comprising a plurality of clusters each of which represents a brushing area ([0089] describes each data cluster represents different division of user’s mouth) and 
determine a brushing area based on an assignment of subsequent gravitational components and linear acceleration components of acceleration data to a particular cluster ([0089] describes how different clusters are divided into different areas of the mouth).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the processor, as taught by Jeanne, with the data processing techniques, as taught by Serval, since such a modification is merely an alternate equivalent structure to categorize, organize, and analyze data from an accelerometer to provide feedback to a user for improved brushing.  

Regarding Claim 2, Jeanne in view of Serval teaches the limitations of claim 1, as described above, and Serval further teaches wherein angular coordinates in the n- dimensional space are calculated from the gravitational components of the acceleration16/633,646Page 3 data, and radial coordinates in the n-dimensional space are calculated from the linear acceleration components of the acceleration data ([0085-0089] describes the calculation of data to plot in a space using vectors).

Regarding Claim 3, Jeanne in view of Serval teaches the limitations of claim 2, as described above, and Serval further teaches wherein the angular coordinates in the n-dimensional space are the angular coordinates of an n-dimensional vector representing a gravitational component of the acceleration data ([0085] discusses the use of the acceleration data being processed and analyzed to record coordinates and determine brushing patterns).

Regarding Claim 6, Jeanne in view of Serval teaches the limitations of claim 1, as described above, and Serval teaches comprising an averaging module configured to average the magnitude of the linear acceleration components to produce estimates of brushing dynamics ([0089]).  The processor described is configured to do calculations and plot data in clusters creating an average.  When given the suggestion of the teachings of Serval, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the processor consist of an averaging module configured to average the magnitude of the linear acceleration components to produce estimates of brushing dynamics.  

Regarding Claim 7, Jeanne in view of Serval teaches the limitations of claim 6, as described above, and Jeanne further teaches wherein the brushing dynamics provide an indication of how vigorously the user is brushing their teeth ([0053] Describes the data being used to indicate how well the user is brushing teeth).

Regarding Claim 11, Jeanne in view of Serval teaches the limitations of claim 1, as described above, and Serval further teaches wherein the regions associated with a particular cluster are pre-stored on the device ([0087] describes comparing and reference data that shows a historical use of users brushing data).  Serval teaches reference data that is used to compare the user’s current data thereby teaching the regions associated with a particular cluster are pre-stored on the device.

Regarding Claim 12, Jeanne in view of Serval teaches the limitations of claim 1, as described above, and Serval further teaches wherein the regions associated with a particular cluster are updated based on historical user clustering results ([0087] describes comparing and reference data that shows a historical use of users brushing data).

Regarding Claim 13, Jeanne in view of Serval teaches the limitations of claim 1, as described above, and Serval further teaches wherein the clustering results comprise at least four clusters ([0088-0089] describes at least four cluster results).

Regarding Claim 14, Jeanne in view of Serval teaches the limitations of claim 13, as described above, and Serval further teaches wherein the at least four clusters represent at least the following areas of the mouth: inner top, inner bottom, outer left, and outer right ([0089] describes the cluster data to represent different areas of the mouth).

Regarding Claim 15, Jeanne in view of Serval teaches the limitations of claim 1, as described above, and Serval further teaches wherein an immediately preceding clustering result is used to determine an immediately following clustering result ([0087] describes using previous data to help determine position of toothbrush thereby helping determine an immediately following cluster results).  

Regarding Claim 16, Jeanne in view of Serval teaches the limitations of claim 1, as described above, and Serval further teaches wherein the clustering process favours the cluster to which an immediately preceding acceleration data was assigned ([0087]).

Regarding Claim 17, Jeanne in view of Serval teaches the limitations of claim 1, as described above, and Jeanne further teaches wherein the device is configured to determine whether the acceleration data correspond to motion related to brushing before the clustering process is performed ([0039] describes using the data as it relates to motion while brushing before data analysis), wherein it is determined that the acceleration data correspond to motion related to brushing if the acceleration data exceed a motion threshold ([0039] has both the high pass and lowpass filters therefore Jeanne teaches the filtering out of the acceleration data exceeding a motion threshold).

Regarding Claim 19, Jeanne in view of Serval teaches the limitations of claim 1, as described above, and Jeanne further teaches wherein the feedback module is configured to provide feedback to the user in real time as the user is brushing their teeth ([0049&0051] describes the feedback to the user displayed on the screen to provide feedback to the user in real time).

Regarding Claim 20, Jeanne in view of Serval teaches the limitations of claim 1, as described above, and Jeanne further teaches wherein the feedback module comprises at least one of: a visual feedback device; an audio feedback device; or a vibration device ([0074] describes different types of feedback that the module can utilize).

Regarding Claim 21, Jeanne in view of Serval teaches the limitations of claim 1, as described above, and Jeanne further teaches wherein the feedback module is configured to alert the user if the user is brushing at a speed that is greater than a maximum speed (Fig. 2, [0054] shows different examples of comments on a user’s brushings including if the user is brushing at a speed greater than a maximum speed).

Regarding Claim 22, Jeanne in view of Serval teaches the limitations of claim 1, as described above, and Serval further teaches wherein the feedback module is configured to alert the user if the user has been brushing for a time that is greater than a maximum time for a particular area of the mouth ([0085&0087] teaches the time quality of brushing to provide feedback to the user).

Regarding Claim 23, Jeanne in view of Serval teaches the limitations of claim 1, as described above, and Serval further teaches wherein the feedback module is configured to alert the user if the user has been brushing for a time that is less than a minimum time for a particular area of the mouth ([0085&0087] teaches the time quality of brushing to provide feedback to the user).

Regarding Claim 24, Jeanne in view of Serval teaches the limitations of claim 1, as described above, and Serval further teaches wherein the feedback module is configured to alert the user if the user has been brushing for a total brushing time that is greater than a maximum total time for the whole brushing session ([0085&0087] teaches the time quality of brushing to provide feedback to the user).

Regarding Claim 25, Jeanne in view of Serval teaches the limitations of claim 1, as described above, and Jeanne further teaches wherein the feedback module is configured to provide an indication of the area of the mouth being brushed ([0107], Fig. 13 describe the feedback module can indicate to change the position of brushing). 

Regarding Claim 27, Jeanne in view of Serval teaches the limitations of claim 1, as described above, and Jeanne further teaches a communication module (Ref. 108, fig. 1C, [0047]) configured to16/633,646 Page 6 communicate at least one of the clustering results and the determination of brushing area to an external device ([0047] describes the communication device that sends the data from the toothbrush to an external device).

Regarding Claim 28, Jeanne in view of Serval teaches the limitations of claim 1, as described above, and Serval further teaches wherein the accelerometer is configured to produce acceleration data in three orthogonal directions ([0088] describes the data as vectors thereby the accelerometer is configured to produce acceleration data in three orthogonal directions).

Regarding Claim 29,  Jeanne teaches A method of providing an indication of brushing activity with a toothbrush, the method comprising the steps of: 
using an accelerometer (Ref. 32, Fig. 1A, [0039]) to produce acceleration data from motion of the toothbrush ([0039]); 
filtering the acceleration data to produce gravitational components ([0040] describes pre-processing to remove any effects of gravity); 
filtering the acceleration data to produce linear acceleration components ([0040] describes a high pass filter to remove the noise of the accelerometer’s motion); 
	providing feedback to a user based on the determination of brushing area, thereby providing an indication of brushing activity ([0049], Fig. 2).
Jeanne teaches a processer to take the data from an accelerometer and from processing the data to provide feedback, but Jeanne fails to explicitly teach projecting the gravitational components and linear acceleration into an n-dimensional space, perform a clustering process, determine a brushing area.  Serval teaches a toothbrush coaching system with processors and an accelerometer for reading data and can be considered analogous art because it is within the same field of endeavor.  
Serval further teaches projecting the gravitational components and the linear acceleration components into an n-dimensional space, where n>2 ([0085-0089] teaches the analyzation of different data and organization of different data); 
performing a clustering process on the projections of gravitational components and linear acceleration components into n-dimensional space to produce clustering results ([0088] describes how the data vectors are clustered from the data taken from a toothbrush), the clustering results comprising a plurality of clusters each of which represents a brushing area ([0089] describes each data cluster represents different division of user’s mouth); 
determining a brushing area based on an assignment of subsequent gravitational components and linear acceleration components of acceleration data to a particular cluster ([0089] describes how different clusters are divided into different areas of the mouth).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of providing an indication of brushing activity, as taught by Jeanne, with the data processing techniques, as taught by Serval, since such a modification is merely an alternate equivalent structure to categorize, organize, and analyze data from an accelerometer to provide feedback to a user for improved brushing.  

Regarding Claim 31, Jeanne teaches a device for attachment to or integrated with a toothbrush for providing an indication of brushing activity (Ref. 10, Fig. 1A, [0036]), the device comprising: 
a motion sensor (Ref. 32, Fig. 1A, [0039])  configured to detect motion of the toothbrush and produce motion data ([0039]); 16/633,646 Page 7 
means for producing, from the motion data, estimates of brushing dynamics ([0039-0040] discuss the pre-processing of data to estimate brushing dynamics); 
means for producing, from the motion data, estimates of average acceleration ([0039-0040] discuss pre-processing of data to estimate brushing dynamics);
means for storing the clustering results (Ref. 106, [0043] describes data can be stored within and any kind of data); 
means for comparing subsequent estimates of brushing dynamics and estimates of average acceleration with the stored clustering results ([0049] describes using stored memory to determine quality of brushing); and 
means for providing feedback to a user based on a result of the comparison, thereby providing an indication of brushing activity ([0049], Fig. 2).
Jeanne teaches a processer to take the data from an accelerometer and from processing the data to provide feedback, but Jeanne fails to explicitly teach perform a clustering process.  Serval teaches a toothbrush coaching system with processors and an accelerometer for reading data and can be considered analogous art because it is within the same field of endeavor.  Several further teaches means for performing a clustering process on the estimates of brushing dynamics and the estimates of average acceleration to produce clustering results ([0088] describes how the data vectors are clustered from the data taken from a toothbrush), the clustering results comprising a plurality of clusters each of which represents a brushing area ([0089] describes each data cluster represents different division of user’s mouth).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device, as taught by Jeanne, with the data processing techniques, as taught by Serval, since such a modification is merely an alternate equivalent structure to categorize, organize, and analyze data from an accelerometer to provide feedback to a user for improved brushing

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jeanne in view of Serval as applied to claims 1-3, 6-7, 11-17, 19-25, 27-29, and 31 above, and further in view of Puurunen (2013/0074616).
Regarding Claim 9, Jeanne in view of Serval teaches the limitations of claim 1, as described above, but fails to teach the clustering process using cosine distance.  Puurunen teaches a toothbrush coaching system with an accelerometer and clustering data and can be considered analogous art because it is within the same field of endeavor.  Puurunen further teaches wherein the clustering process uses cosine distance to determine which cluster the acceleration data belongs to (Fig. 7&8, [0044]).  Puurunen teaches the data processing algorithm uses the data of different angles from a toothbrush and are used to form clusters.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the clustering process, as taught by Serval, with the clustering process, as taught by Puurunen, since such a modification is merely an alternate equivalent structure to process data and form them into clusters.

Regarding Claim 10, Jeanne as modified teaches the limitations of claim 1, as described above, and Serval further teaches wherein parameters of the clustering process are updated based on historical user clustering results ([0087] describes comparing and reference data that shows a historical use of users brushing data).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Huang (2021/0289271), Jeanne (2019/0045916), Ikkink (2010/0323337), Kressman (2013/0203008), Iwahori (8,863,343), and Miller (2015/0230898) teaches toothbrush coaching systems and can be considered analogous art because it is within the same field of endeavor. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA L POON whose telephone number is (571)272-6164. The examiner can normally be reached on General: 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA LEE POON/Examiner, Art Unit 3723                                                                                                                                                                                                        

/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723